DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 07 January 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification except where noted below as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 09 July 2021. The previously stated claim interpretation has additionally been withdrawn in light of the amendments to the claims. Claims 1, 3-7, 10, 15-16, 20, 22-26, 29, and 34-35 are currently pending; claims 2 and 21 are cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Step 1, Step 2, Step 3, a, b, and c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " An apparatus for providing classification of position of a torso and a limb of a body of a vertebral mammal, said apparatus including: a first sensor for measuring position of said torso relative to a first frame of reference and for providing first data indicative of said torso position; a second sensor for measuring position of said limb 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "An apparatus for providing classification of position of a torso and a limb of a body of a vertebral mammal, said apparatus including: a first sensor for measuring position of said torso relative to a first frame of reference and for providing first data indicative of said torso position; a second sensor for measuring position of said limb relative to a second frame of reference and for providing second data indicative of said limb position; a memory device adapted for storing said First and second data at least temporarily; and a processor adapted for processing said first and second data to derive angular positions of said torso and said limb in at least one anatomical plane of said mammal's body, and to provide said classification based at least on said derived torso and limb positions; wherein said processor is further adapted to execute a position algorithm for deriving an angular position of said limb relative to said torso in at least one anatomical plane of said mammal's body and wherein deriving the angular position of said limb includes calculation of quaternions" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitations of “a first sensor”, “a second sensor”, “a memory device”, and “a processor” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, memory, and processor, which Wnuk (U.S. Patent No. 9547678 B2) describes as both routine and conventional in its description of a behavior recognition device wherein a “sensor could represent multiple sensors, each able to capture a different data modality…including image data (e.g., ultrasound, infrared, visible spectrum, etc.), video data, audio data, tactile data, kinesthetic data, temperature data, kinematic data, depth of field data, 3D registration data, radio or wireless data, IMU data, or other data modalities” (Paragraph 53) as well as “using well-known computer processors, memory units, storage devices, computer software, and other components” (Paragraph 83). Wnuk further describes these elements as being conventional for use with a classifier system as it describes “kernel approach can be used for activity classification, regression, clustering, ranking…“ (Paragraph 79). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed function of the apparatus may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.

	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-7, 10, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein said position algorithm is adapted to transform said second data from said second frame of reference relative to said first frame of reference to derive said angular position of said limb relative to said torso.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein said processor is further adapted to execute a classification algorithm for providing said classification based at least on said derived torso and limb positions.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any 
Besides the abstract ideas of claim 1 and 4, claim 5 recites the limitation “wherein said processor is further adapted to receive reference data, and wherein said classification algorithm includes a comparator adapted to compare said derived torso and limb positions to said reference data.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 4-5, claim 6 recites the limitation “wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 4-5, claim 7 recites the limitation “wherein said classification algorithm includes a classifier adapted to perform one or both of the following functions: classify said derived torso and limb positions based on said comparison by said comparator; and at least classify said derived torso position in a sagittal plane of said mammal's body and classify said derived limb position in a transverse plane of said mammal's body.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a 
Besides the abstract idea of claim 1 and 4, claim 10 recites the limitation “wherein said classification algorithm is further adapted to assign a class signature indicative of stability of a hip and/or a shoulder joint of said mammal based on said classification of said derived torso and limb positions.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 15 recites the limitation “further including a third sensor for measuring muscle activity of said torso and-or limb of said mammal, and for providing third data indicative of said muscle activity.” As described in paragraph 11 of this action, a third sensor which measures some kind of kinematic or kinesthetic data is well understood, routine, or conventional in the art and thus constitutes extra-solution activity which does not amount to a practical application. The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein said mammal is a bipedal mammal and wherein: said torso includes a pelvis of said mammal and said limb includes a lower limb of said mammal; or said torso includes a spine of said mammal and said limb includes an upper limb of said mammal.” The claim element of claim 1 of an apparatus for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "A method for providing classification of position of a torso and a limb of a body of a vertebral mammal. said method including: measuring position of said torso relative to a first frame of reference using a first sensor; measuring position of said limb relative to a second frame of reference using a second sensor: providing first data indicative of said torso position and second data indicative of said limb position; storing said first and second data at least temporarily; and processing said first and second data to derive angular positions of said torso and said limb in at least one anatomical plane of said mammal's body, and to provide said classification based at least on said derived torso and limb positions; wherein said processor is further adapted to execute a position algorithm for deriving an angular position of said limb relative to said torso in at least one anatomical plane of said mammal's body and wherein deriving the angular position of said limb includes calculation of quaternions". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 20, the limitations "A method for providing classification of position of a torso and a limb of a body of a vertebral mammal. said method including: measuring position of said torso relative to a first frame of reference using a first sensor; measuring position of said limb relative to a second frame of reference using a second sensor: providing first data indicative of said torso position and second data indicative of said limb position; storing said first and second data at least temporarily; and processing said first and second data to derive angular positions of said torso and said limb in at least one anatomical plane of 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. Besides the abstract idea, the claim recites no additional elements. The limitations of “a first sensor”, “a second sensor”, “storing said first and second data”, and “processing” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, memory, and processor, which Wnuk (U.S. Patent No. 9547678 B2) describes as both routine and conventional in its description of a behavior recognition device wherein a “sensor could represent multiple sensors, each able to capture a different data modality…including image data (e.g., ultrasound, infrared, visible spectrum, etc.), video data, audio data, tactile data, kinesthetic data, temperature data, kinematic data, depth of field data, 3D registration data, radio or wireless data, IMU data, or other data modalities” (Paragraph 53) as well as “using well-known computer processors, memory units, storage devices, computer software, and other components” (Paragraph 83). Wnuk further describes these elements as being conventional for use with a classifier system as it describes “kernel approach can be used for activity classification, regression, clustering, ranking…“ (Paragraph 79).  Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed 
	In Step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 21-26, 29, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 20, which was rejected under 35 U.S.C. 101 in paragraph 13 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 20, or comprise significantly more than the limitations of claim 20.
Besides the abstract idea of claim 20, claim 22 recites the limitation “wherein said performing said position algorithm includes transforming said second data from said second frame of reference relative to said first frame of reference to derive said angular position of said limb relative to said torso.” The claim element of claim 20 of a method for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the processing may be carried out by a person alone or with a generic computer in any undefined manner).  This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract ideas of claim 20 and 23, claim 24 recites the limitation “further including receiving reference data, and wherein performing said classification algorithm includes comparing, using a comparator of said classification algorithm, said derived torso and limb positions to said reference data.” The claim element of claim 20 of a method for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the processing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 20 and 23-24, claim 25 recites the limitation “wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal.” The claim element of claim 20 of a method for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the processing may be carried out by a person alone or with a generic computer in any undefined manner).  This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 20 and 23-24, claim 26 recites the limitation “wherein performing said classification algorithm further includes one or both of: classifying, using a classifier of said classification algorithm, said derived torso and limb positions based on said comparison by said 
Besides the abstract idea of claim 20 and 23, claim 29 recites the limitation “wherein said performing said classification algorithm further includes assigning a class signature indicative of stability of a hip and/or a shoulder joint of said mammal based on said classification of said derived torso and limb positions.” The claim element of claim 20 of a method for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the processing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 20, claim 34 recites the limitation “further including measuring muscle activity of said torso and-or limb of said mammal using a third sensor, and providing third data indicative of said muscle activity.” As described in paragraph 11 of this action, a third sensor which measures some kind of kinematic or kinesthetic data is well understood, routine, or conventional in the art and thus constitutes extra-solution activity which does not amount to a practical application. The claim element of claim 20 of a method for providing classification of position of a torso and a limb is recited with a high level of generality (as written, the processing may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 20, claim 35 recites the limitation “wherein said mammal is a bipedal mammal and wherein: said torso includes a pelvis of said mammal and said limb includes a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10, 20, 22-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (U.S. 20070032748 A1) in view of Obma (US 20160242646 A1).
Regarding claim 1, McNeil teaches an apparatus for providing classification of position of a torso and a limb of a body of a vertebral mammal (Paragraph 0001—sensor systems for performing functional assessments of biomechanics; Paragraph 0012—includes sensors on the legs and lumbar spine), said apparatus including: a first sensor for measuring position of said torso relative to a first frame of reference and for providing first data indicative of said torso position (Paragraph 0044—includes back sensors capable of measuring angles relative to a frame of reference; Sensor units 10, 3D sensors 18—located on torso, Fig. 2); a second sensor for measuring position of said limb relative to a second frame of reference and for providing second data indicative of said limb position (Paragraph 0042—includes leg sensors on the thighs to measure angles relative to a frame of reference; Sensor units 10, 3D sensors 18—located on femur, Fig. 2); a memory device adapted for storing said First and second data at least temporarily (Paragraph 0055-0057—the belt clip includes a data memory which stores raw 
McNeil additionally teaches wherein said processor is further adapted to execute a position algorithm for deriving an angular position of said limb relative to said torso in at least one anatomical plane of said mammal's body (Paragraph 0014—data provided by the 3D sensors is processed according to algorithms that calculate angles between the sensors; Paragraph 0082-0083—raw data must be transformed through complex differential equations to obtain actual angle readings and is interpreted to obtain physical body positions; Paragraph 0150—an algorithm can process data from gyroscopes, accelerometers, to achieve angle measurements).
However, McNeil does not teach wherein deriving the angular position of said limb includes calculation of quaternions. Obma teaches a device for monitoring physical and physiological parameters 
Regarding claim 3, McNeil and Obma teach the apparatus of claim 1. McNeil additionally teaches wherein said position algorithm is adapted to transform said second data from said second frame of reference relative to said first frame of reference to derive said angular position of said limb relative to said torso (Paragraph 0014—data provided by the 3D sensors is processed according to algorithms that calculate angles between the sensors; Paragraph 0082-0083—raw data must be transformed through complex differential equations to obtain actual angle readings and is interpreted to obtain physical body positions; Paragraph 0177—computation may utilize transformation to change to a coordinate system about a preferred axis as necessary; Paragraphs 0184-0186—to transform absolute angle measurements into meaningful joint coordinates, angles are measured relative to the human subject, wherein the sensor data is processed to produce relative angles between body parts via relative orientation matrices; Paragraphs 0152-0158—a discussion of orientation matrices and orientation relative to a reference frame versus a sensor frame; Paragraph 0200—leg angles are referenced to the lower back sensor).

Regarding claim 10, McNeil and Obma teach the apparatus of claim 4. McNeil additionally teaches wherein said classification algorithm is further adapted to assign a class signature indicative of stability of a hip and/or a shoulder joint of said mammal based on said classification of said derived torso and limb positions (Paragraphs 0002, 0006—the system performs a functional capacity evaluation or functional assessment of biomechanics which serves as a class signature for a person’s ability in executing daily activity and establishes their strengths and weaknesses; Paragraph 0009—the invention is useful in diagnosis and rehabilitation of injuries to the shoulder or for monitoring medical conditions where there is restricted movement of the arms/shoulders, spine, and legs/hips or knees; Paragraph 0070-0072—the FAB is based on information such as the frequency of identifying the classified positions such as standing or sitting).
Regarding claim 20, McNeil teaches a method for providing classification of position of a torso and a limb of a body of a vertebral mammal (Paragraph 0001—sensor systems for perform a method of functional assessments of biomechanics; Paragraph 0012—includes sensors on the legs and lumbar spine), said method including: measuring position of said torso relative to a first frame of reference using a first sensor (Paragraph 0044—includes back sensors capable of measuring angles relative to a frame of reference; Sensor units 10, 3D sensors 18—located on torso, Fig. 2); measuring position of said limb relative to a second frame of reference using a second sensor  (Paragraph 0042—includes leg 
McNeil additionally teaches wherein said processor is further adapted to execute a position algorithm for deriving an angular position of said limb relative to said torso in at least one anatomical plane of said mammal's body (Paragraph 0014—data provided by the 3D sensors is processed according to algorithms that calculate angles between the sensors; Paragraph 0082-0083—raw data must be transformed through complex differential equations to obtain actual angle readings and is interpreted 
However, McNeil does not teach wherein deriving the angular position of said limb includes calculation of quaternions. Obma teaches a device for monitoring physical and physiological parameters of a user (Abstract) using sensors such as accelerometers, magnetometers, and gyroscopes (Paragraph 0004) which may work together to allow for measurement of relative differences, range of motion, and other parameters (Paragraphs 0006-0007). Obma further teaches the processor of the system may utilize algorithmic steps to process the body metric measurements from the sensors, wherein the algorithmic steps may utilize quaternion mathematics to determine a rotation angle and direction of a rotation and, with the use of a magnetometer to provide a fixed point in space, to determine a directional orientation of a patient, the patient’s limb, or a limb part (Paragraph 0025, Paragraphs 0059-0060). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of McNeil with the quaternion mathematics processing of Obma through a simple substitution, which would provide an alternative means for calculating the angular position, which is a desired quantity to be measured by McNeil, with the same general components as McNeil. 
Regarding claim 22, McNeil and Obma teach the method of claim 20. McNeil additionally teaches wherein said performing said position algorithm includes transforming said second data from said second frame of reference relative to said first frame of reference to derive said angular position of said limb relative to said torso (Paragraph 0014—data provided by the 3D sensors is processed according to algorithms that calculate angles between the sensors; Paragraph 0082-0083—raw data must be transformed through complex differential equations to obtain actual angle readings and is interpreted to obtain physical body positions; Paragraph 0177—computation may utilize transformation to change to a coordinate system about a preferred axis as necessary; Paragraphs 0184-0186—to transform absolute angle measurements into meaningful joint coordinates, angles are measured relative 
Regarding claim 23, McNeil and Obma teach the method of claim 20. McNeil additionally teaches wherein said processing further includes performing a classification algorithm for providing said classification based at least on said derived torso and limb positions (Paragraph 0070—computer software interprets the measured data as physical body positions such as standing, sitting, walking and can determine various other qualities of the data, akin to classification, wherein the software may be seen as an algorithm; Paragraph 0083—resulting angle data obtained from the data transformation stage is interpreted to obtain physical body positions).
Regarding claim 29, McNeil and Obma teach the method of claim 23. McNeil additionally teaches wherein said performing said classification algorithm further includes assigning a class signature indicative of stability of a hip and/or a shoulder joint of said mammal based on said classification of said derived torso and limb positions (Paragraphs 0002, 0006—the system performs a functional capacity evaluation or functional assessment of biomechanics which serves as a class signature for a person’s ability in executing daily activity and establishes their strengths and weaknesses; Paragraph 0009—the invention is useful in diagnosis and rehabilitation of injuries to the shoulder or for monitoring medical conditions where there is restricted movement of the arms/shoulders, spine, and legs/hips or knees; Paragraph 0070-0072—the FAB is based on information such as the frequency of identifying the classified positions such as standing or sitting).
Claim 5-7, 15-16, 24-26, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Obma, further in view of Baym (U.S. 20140303538 A1).
h the apparatus according to claim 4. However, McNeil does not teach wherein said processor is further adapted to receive reference data, and wherein said classification algorithm includes a comparator adapted to compare said derived torso and limb positions to said reference data. Baym teaches a system for measuring the angle of a limb relative to a torso, wherein said processor is further adapted to receive reference data, and wherein said classification algorithm includes a comparator adapted to compare said derived torso and limb positions to said reference data (Paragraph 0112—a 3D model for a properly aligned and functioning hip joint for a patient of comparable size and stature is established from sensor data obtained from previous patients…the controller calculates the alignment and orientation by comparison to the patient’s personalized 3D model and monitors the change in alignment and motion of the joint; Paragraph 0117—The controller is programmed to utilize algorithms to identify and respond to normal, abnormal, and unsafe postural positions, alignments, and orientations such that the current position of the patient’s torso and limb may be compared to a normal position and the comparison used to determine if the position is normal, abnormal, or unsafe). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of McNeil and Obma with the reference data and comparator of Baym in order to predictably improve the ability of the system to determine if a patient’s limb and torso positioning is abnormal or unsafe, thus improving the safety of a patient utilizing the system.
Regarding claim 6, McNeil and Obma with Baym teaches the apparatus according to claim 5. However, McNeil fails to teach wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal. Baym teaches wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal  
Regarding claim 7, McNeil and Obma with Baym teaches the apparatus according to claim 5. McNeil further teaches wherein the classifier is adapted to at least classify said derived torso position in a sagittal plane of said mammal's body (Paragraph 0004—body movements are measured in 3 planes: frontal, sagittal, and transverse; Paragraph 0044—back sensors measure angles in the sagittal, frontal, and transverse planes; Paragraph 0198—software is designed to process the angle information and describe the planes that the motion is occurring in, such as sagittal, frontal, and transverse) and classify said derived limb position in a transverse plane of said mammal's body (Paragraph 0004—body movements are measured in 3 planes: frontal, sagittal, and transverse; Paragraph 0198—software is designed to process the angle information and describe the planes that the motion is occurring in, such as sagittal, frontal, and transverse; Fig. 11—angles of the patients limbs are measured in the transverse plane). However, McNeil does not teach wherein the classifier is adapted to classify said derived torso and limb positions based on said comparison by said comparator. Baym teaches a system for monitoring the position of a limb and torso wherein a classifier is adapted to classify said derived torso and limb positions based on said comparison by said comparator (Paragraph 0117—The controller is programmed to utilize algorithms to identify and respond to normal, abnormal, and unsafe postural positions, 
Regarding claim 15, McNeil and Obma teach the apparatus according to claim 1. However, McNeil does not teach further including a third sensor for measuring muscle activity of said torso and-or limb of said mammal, and for providing third data indicative of said muscle activity. Baym teaches a system for monitoring the position of a limb and torso further including a third sensor for measuring muscle activity of said torso and-or limb of said mammal, and for providing third data indicative of said muscle activity (Paragraph 0040—one or more sensors may be configured to measure one or more properties of tissue of a mammalian subject surrounding the joint, such as an ultrasound transducer to measure activity of ligament or muscle; Paragraph 0110—additional sensors may be implanted in the soft tissues surrounding the joint for monitoring muscle activity in the form of strain). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of McNeil and Obma with the third sensor of Baym in order to predictably improve the ability of the system to provide more information regarding a patient’s biomechanical strengths and weaknesses by providing information about muscle activation in addition to range of motion and positioning information.
Regarding claim 16, McNeil and Obma teach the apparatus according to claim 1. McNeil additionally teaches wherein said mammal is a bipedal mammal and wherein said torso includes a spine of said mammal and said limb includes an upper limb of said mammal (Paragraph 0012—includes sensors for the spine and arms; Paragraph 0187—the system monitors the orientation of the patient’s 
Regarding claim 24, McNeil and Obma teach the method according to claim 23. However, McNeil does not teach further including receiving reference data, and wherein performing said classification algorithm includes comparing, using a comparator of said classification algorithm, said derived torso and limb positions to said reference data. Baym teaches a system for measuring the angle of a limb relative to a torso, further including receiving reference data, and wherein performing said classification algorithm includes comparing, using a comparator of said classification algorithm, said derived torso and limb positions to said reference data (Paragraph 0112—a 3D model for a properly aligned and functioning hip joint for a patient of comparable size and stature is established from sensor data obtained from previous patients…the controller calculates the alignment and orientation by 
Regarding claim 25, McNeil and Obma with Baym teaches the apparatus according to claim 24. However, McNeil fails to teach wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal. Baym teaches wherein said reference data includes one or more threshold values or a range of values for said derived torso and limb positions based on a normative population of vertebral mammals of the same species as said vertebral mammal (Paragraph 0112—a 3D model for a properly aligned and functioning hip joint for a patient of comparable size and stature is established from sensor data obtained from previous patients…the controller calculates the alignment and orientation by comparison to the patient’s personalized 3D model and monitors the change in alignment and motion of the joint, such that a range of values is based on a patient of comparable size and stature). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of McNeil and Obma with the reference data and comparator of Baym in order to predictably improve the ability of the method to determine if a patient’s limb and torso positioning is abnormal or unsafe compared to a normal person, thus improving the safety of a patient utilizing the method.


Regarding claim 35, McNeil and Obma teach the method according to claim 20. McNeil additionally teaches said mammal is a bipedal mammal and wherein said torso includes a spine of said mammal and said limb includes an upper limb of said mammal (Paragraph 0012—includes sensors for the spine and arms; Paragraph 0187—the system monitors the orientation of the patient’s spine and arms, and the angles of the arms are measured relative to the sensors mounted on the patient’s spine). However, McNeil does not explicitly teach said torso may instead include a pelvis of said mammal and said limb includes a lower limb of said mammal; specifically, McNeil teaches that said limb includes a lower limb (Paragraph 0012—includes sensors on the legs), but does not clearly teach that said torso may include a pelvis. Baym teaches a system for monitoring the position of a limb and torso wherein said torso includes a pelvis of said mammal and said limb includes a lower limb of said mammal (Paragraph 0049-0050—the apparatus includes one or more sensors to detect one or more alignment .
Response to Arguments
Applicant's arguments filed 07 January 2022 with respect to the rejection of claims 1, 2-7, 10, 15-16, 20-26, 29, and 34-35 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
In particular, applicant argues that the newly amended limitation of “wherein deriving the angular position of said limb includes calculation of quaternions” cannot be properly construed as a mental process, and that “the generation of data relating to torso and limb positioning in different frames of reference, and the use of such data in deriving angular positions of said torso and said limb in at least one anatomical plane of said mammal’s body at different frames of reference” are not able to be practically performed in the human mind. However, the generation of data may be seen as mere data gathering such that it may be seen as insignificant extra-solution activity, while the performance of the various calculations, such as in deriving angular positions and calculating quaternions, may be seen as directed to a mental process even if requiring the use of a physical aid. At present, the claim lacks any language which would preclude it from being performed in the human mind, particularly as the current claim language makes no reference to a required timeliness of the calculation. While calculation of quaternions by the human-mind may be time-consuming or complex compared to the use of a computer to do the same, it is possible and practical when no timeliness is required, as may be seen in .
Applicant’s arguments, see pages 10-13 of applicant's remarks, filed 07 January 2022, with respect to the rejection(s) of claim(s) 1-4, 10, 20-23, and 29 under 35 U.S.C. 102(a) and claim(s) 5-7, 15-16, 24-26, and 34-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Obma as described above in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791